COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00236-CV


CTL/Thompson Texas, LLC                   §    From the 431st District Court

                                          §    of Denton County (2011-10364-16)

v.                                        §    March 26, 2015

                                          §    Opinion by Justice Walker

Starwood Homeowner's Association,         §    Dissent by Justice Meier
Inc.

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant CTL/Thompson Texas, LLC shall pay all

of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker______________
                                          Justice Sue Walker